Citation Nr: 0511777	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.   00-13 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for a 
lumbosacral strain, from March 1, 1997 to September 25, 2003, 
and to a rating in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1956 to August 
1959.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the claim.  The case was forwarded to 
the Board.  In September 2001, the Board REMANDED the case to 
the RO for additional development, as well as to insure 
compliance with the provisions of the Veterans Claims 
Assistance Act of 2000.  That development has been completed 
and the case was returned to the Board.  During the pendency 
of this appeal, in January 2004, the RO increased the 
veteran's evaluation from 10 percent to 20 percent, effective 
from September 26, 2003.  

The Board decision below awards the veteran a 40 percent 
rating effective from the date of receipt of his increased 
rating claim, March 1, 1997, to September 25, 2003.  The 
medical evidence of record includes a physician's opinion 
dated in September 2004, which raises a claim of secondary 
service connection for degenerative disc disease, to include 
severe right 5th lumbar radiculopathy and functional right 
foot drop.  The Board finds that this question is intertwined 
with the issue of whether a rating in excess of 40 percent is 
warranted after September 25, 2003.  This matter is addressed 
in the remand appended to this decision. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran's service-connected low back disability was 
manifested by chronic pain, functional impairment that 
equates to severe limitation of motion of the lumbar spine; 
with occasional flare-ups and intermittent radiation of pain 
to his right leg, muscle spasms and osteo-arthritic changes, 
from March 1, 1997, to September 25, 2003.  


CONCLUSION OF LAW

The criteria for an increased rating to 40 percent, but no 
more than 40 percent, for lumbosacral strain have been met 
from March 1, 1997, to September 25, 2003.  38 U.S.C.A. §§ 
1155, 5107A (West 2002); 38 C.F.R.  §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5295 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub.  L.  No.  106-475, 
114 Stat.  2096.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A.  §§ 5102, 5103; 38 C.F.R.  § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed.  Reg.  45620, 45,630 
(August 29, 2001); 38 C.F.R.  § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A.  § 5103A; 38 
C.F.R.  § 3.159(c) (2004).  

The Board concludes that the discussions in the May 2000 and 
the January 2004, rating decisions; the September 2001 Board 
decision; the May 2000 Statement of the Case; the November 
2000, June 2003, August 2003, January 2004, May 2004, June 
2004, August 2004 and October 2004 Supplemental Statements of 
the Case; and letters sent to the veteran by the RO, 
adequately informed him of the information and evidence 
needed to substantiate his claim, and complied with VA's 
notification requirements and set forth the laws and 
regulations applicable to the veteran's claim.  Further, the 
letters from the RO to the veteran dated in November 2001, 
April 2002, March 2004 and October 2004 informed him of the 
types of evidence that would substantiate his claim, that he 
could obtain and submit private evidence in support of his 
claim, and that he could have the RO obtain VA and private 
evidence if he completed the appropriate medical releases for 
any private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v.  Principi, 16 Vet.  App.  183 
(2002).  

In Pelegrini v.  Principi, 18 Vet.  App.  112 (2004) 
(Pelegrini II, which replaced the opinion in Pelegrini v.  
Principi, 17 Vet.  App.  412 (2004), the U.S.  Court of 
Appeals for Veterans' Claims (Court) held that a VCAA notice 
must be provided to a claimant before the initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on claim for 
VA benefits.  VCAA notice was not provided to the veteran 
prior to the May 2000 RO decision that is the subject of this 
appeal because the VCAA was not signed into law until 
November 9, 2000.  Additionally, the veteran has been 
presented subsequent opportunities to present any evidence in 
his possession or that he could obtain that would 
substantiate his claim.  Thus, the Board finds that the 
veteran received VCAA notice at the required time in this 
case.  

The Board further notes that in order to be consistent with 
38 U.S.C.  § 5103(a) and 38 C.F.R.  § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R.  
§ 3.159(b)(1).  

In this case, although the letters from the RO provided to 
the appellant do not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In the November 2001, 
April 2002, March 2004 and October 2004 letters noted above, 
the RO asked the veteran to inform the RO about any 
additional information or evidence that he wanted the RO to 
obtain.  

VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Sutton v.  Brown, 9 Vet.  App.  553 (1996); Bernard v.  
Brown, 4 Vet.  App.  384 (1993).  
Second, VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A.  § 
5103A.  As noted above, the RO contacted the veteran by the 
November 2001, April 2002, March 2004 and October 2004 
correspondence and asked him to identify all medical 
providers who treated him for his low back disability.  The 
RO has obtained all identified evidence.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A.  § 5103A(d); 38 C.F.R.  § 3.159(c)(4).  

The veteran underwent VA spine examinations in April 2000, 
October 2002, May 2003 and December 2003, which included 
appropriate historical and clinical findings and were 
adequate for rating purposes.  The Board finds that these 
examinations, along with other evidence of record, provided 
sufficient findings upon which to determine the issue of 
entitlement to a rating in excess of 10 percent  for a 
lumbosacral strain prior to September 26, 2003.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v.  Derwinski, 1 Vet.  App.  540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v.  Brown, 6 Vet.  App.  426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v.  Principi, 15 Vet.  App.  362, 368 
(2001) (when there is extensive factual development in a 
case, reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case; there has been no prejudice to the appellant 
that would warrant a remand; and his procedural rights have 
not been abridged.  Bernard, supra.

Factual Background

Service connection was granted for lumbosacral strain by an 
October 1959 rating decision.  A noncompensable (zero 
percent) rating was assigned, effective August 21, 1959.  
This rating was subsequently increased to 10 percent by a May 
1964 rating decision, effective March 27, 1964.

Service connection was denied for herniated nucleus pulposus 
by Board decisions issued in August 1975 and November 1980.

The veteran's current increased rating claim was initiated by 
a January 2000 statement.  Various VA and private medical 
records were subsequently added to the file that reflected 
treatment for back problems, including complaints of pain.

The veteran underwent a VA medical examination of his spine 
in April 2000.  Among other things, it was noted that no 
claims file was available for review.  It was also noted that 
the veteran injured his low back during service, and that he 
underwent an L4-L5 diskectomy in 1973.  The veteran reported 
that he had intermittent pain, which was worse with any 
weather changes.  He reported that he got some symptomatic 
relief with steroid injections into his facet joints, as well 
as aquatic exercises.  Further, it was noted that he went to 
regular pain management, but was not a surgical candidate.  
It was noted that he had had two bypass surgeries, as well as 
two total knee arthroplasties, both on the right side.  The 
veteran reported that he noted worsening of his lower back 
symptoms after his second knee surgery, as well as his second 
stroke.  Additionally, it was noted that the veteran 
complained of pain that radiated into his right lower 
extremity down to his ankle.

Examination of the veteran's low back revealed a well-healed 
incision from L4 to S1.  He was found to have tenderness to 
palpation with spasm in the lower back region.  Moreover, he 
was found to have marked limitation of motion.  Specifically, 
he had 30 degrees of flexion, no extension, and 10 degrees of 
left and right-sided bending.  Motor examination was 
"equivalent" for both lower extremities.  Deep tendon 
reflexes were slightly diminished for his right Achilles.  
Sensation was intact and equal in all dermatomes, except for 
his right S1 dermatome.

Based on the foregoing, the examiner diagnosed lateral spinal 
stenosis.  Further, the examiner noted that the veteran had 
shown him a report from a private physician, which revealed 
evidence of an L4-L5 facet hypertrophy, which was observed as  
explaining the veteran's lateral stenosis.  It was further 
noted that, unfortunately, the veteran was not a surgical 
candidate, so he had to continue with his injections of pain 
management.  

In its September 2001 decision, the Board found that the 
April 2000 VA medical examination was inadequate for rating 
purposes because no opinion was proffered by the April 2000 
VA examiner as to what extent the veteran's current low back 
problems could be distinguished between his service-connected 
and nonservice-connected low back disabilities.  Accordingly, 
the Board remanded the case for a VA examination to determine 
the current nature and severity of his service-connected 
lumbosacral strain and to distinguish said findings from any 
impairment attributable to nonservice-connected back 
disability, to include the disc disease/herniated nucleus 
pulposus.

The veteran underwent a VA examination in October 2002.  He 
reported problems with his back since the service injury.  
The veteran complained that his back disability worsened in 
the years preceding the examination.  He related feeling 
constant pain in his low back and intermittent pain involving 
his entire right leg that increased with ambulation.  The 
veteran received treatment for the pain consisting of 
nonsteroidal and epidural steroid injections.  

Physical examination revealed an active range of motion of 60 
degrees of forward flexion, 20 degrees of extension, and 25 
degrees of left and right lateral flexion.  The veteran had 
negative straight leg raise bilaterally with negative clonus 
and downing toes.   He was found to have motor strength of 5 
out 5.  The veteran was diagnosed with chronic low back pain 
with lower extremity pain, with a history of low back strain 
in 1958 and discectomy in 1973.  

The veteran underwent a new VA examination in May 2003.  The 
VA examiner noted that his symptoms were essentially 
unchanged since the prior VA examination in October 2002.  He 
reported having flare-ups of symptoms about every two and 
half months, which required treatment with epidural steroid 
injections.  The veteran related that during these periods 
his limitation of motion was significantly increased.  

The VA examiner found that the veteran had spinal stenosis 
and radiculopathy.  
He noted that leg pain associated with these flare-ups was 
more likely due to the nonservice-connected back disability 
than the service-connected lumbosacral strain.  Physical 
examination revealed 60 degrees of forward flexion, 20 
degrees of extension, and 25 degrees of left and right 
lateral flexion.  The veteran had negative straight leg raise 
bilaterally with negative clonus and downing toes.  He was 
found to have motor strength of 5/5.  The examiner noted 
spasming of the back with right lateral flexion and forward 
flexion.  

The VA examiner found it impossible to distinguish between 
what limitations were attributable to his service-connected 
lumbar strain and which were attributable to his herniated 
disc and disc disease.  The veteran was diagnosed with 
chronic low back pain with limitation of function related to 
lumboscaral strain and overlapping degenerative disc disease.  
The VA examiner found it at least as likely as not that a 
significant percentage of the veteran's pain was related to 
his original service injury as he had not had periods of 
being completely free of back pain since the original injury.  
The VA examiner indicated having reviewed the veteran's case 
file in preparation for the examination and the report.  

The veteran underwent another VA examination in December 
2003.  Physical examination revealed 50 degrees of forward 
flexion, 10 degrees of extension, and 20 degrees of left and 
right lateral flexion and pain with all movements.  He had 
negative straight leg raise and had motor strength of 5 out 
5.  He had 2+ and symmetric deep tendon reflexes and his 
patellar and Achilles tendons bilaterally.  Although it was 
noted that the veteran's current complaints at the time of 
the examination could not be solely associated with the 
service injury, the examiner could not distinguish what part 
of the veteran's limitations and symptoms were related to the 
service-connected disability and the nonservice-connected 
disabilities.  

A private post-service medical report from May 2003 indicated 
that the veteran had experienced chronic low back pain since 
he suffered an injury to the lumbar spine in 1958.  A private 
medical provider opined in a post-service March 2004 medical 
report that the veteran was 40 percent disabled in relation 
to his lumbosacral strain.  

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A.  § 1155 (West 2002); 38 C.F.R.  
Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R.  Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history.  38 C.F.R.  §§ 4.2, 
4.41.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v.  Derwinski, 1 Vet.  App.  589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v.  Derwinski, 1 Vet.  App.  
49, 55 (1990).  If so, the claim is denied; if the evidence 
is in support of the claim or is in equal balance, the claim 
is allowed.  Id.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R.  § 4.7.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v.  Brown, 7 Vet.  App.  204, 208 (1994); Pernorio v.  
Derwinski, 2 Vet.  App.  625, 628 (1992).	

During the pendency of the veteran's appeal the regulations 
pertaining to the evaluation of spinal disabilities have 
twice been amended.  See 67 Fed.  Reg.  54345-54349 (Aug.  
22, 2002) (effective September 23, 2002); and 68 Fed.  Reg.  
51454- 51456 (Aug.  27, 2003) (effective September 26, 2003).  
Effective September 23, 2002, Diagnostic Code 5293 relating 
to intervertebral disc syndrome was amended.  67 Fed.  Reg.  
54345-49.  The September 2002 amendments did not change the 
criteria under Diagnostic Code 5292 or 5295.  As discussed in 
the analysis below, these amendments are not applicable to 
the issue decided by this Board decision, entitlement to a 
rating in excess of 10 percent for a lumbosacral strain prior 
to September 26, 2003.  
 
Prior to September 26, 2003, 38 C.F.R.  §4.71a, Diagnostic 
Code 5292, regarding the limitation of motion of the lumbar 
spine, allowed a 40 percent rating for severe limitation of 
motion, a 20 percent rating for moderate limitation of 
motion, and a 10 percent rating for a slight limitation of 
motion.  

Prior to September 26, 2003, pursuant to 38 C.F.R.  §4.71a, 
Diagnostic Code 5295, a 40 percent rating is warranted for a 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent rating is 
warranted for a lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 10 percent rating is 
warranted for a lumbosacral strain with characteristic pain 
on motion.  A 0 percent rating is warranted for slight 
subjective symptoms.    

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R.  §§ 4.40, 4.45.  See Deluca v.  
Brown, 8 Vet.  App.  202 (1995).

Analysis

The Board notes at the outset that in Mittleider v.  West, 11 
Vet.  App.  181 (1998), the Court of Appeals for Veterans' 
Claims held that the Board is precluded from differentiating 
between symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so, and the Board may not 
ignore such distinctions between symptomatology attributed to 
a non-service-connected disability and a service-connected 
disability where they appear in the medical record.  
Mittleider v.  West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v.  Brown, 9 Vet.  App.  136, 140 
(1996).

Where service connection is in effect for one diagnosis 
involving some component of an anatomical or functional 
system, and there are additional diagnoses concerning 
pathology of that system of record, there must be evidence 
that permits the adjudicators to distinguish between 
manifestations that are service-connected and those that are 
not.  See Waddell v.  Brown, 5 Vet.  App.  454, 456-57 
(1993).  When it is not possible to separate the effects of a 
nonservice-connected condition from those of a service-
connected condition, VA regulations dictate that such signs 
and symptoms be attributed to the service-connected 
condition.  See Mittleider v.  West, 11 Vet.  App.  181, 182 
(1998); 38 C.F.R.  § 3.102 (2003).

The veteran's service-connected lumbosacral strain has been 
rated appropriately under 38 C.F.R. § 4.71a, Diagnostic Code 
5295.  The Board further notes that 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, which pertains to ratings based upon 
limitation of motion of the lumbar spine, is also applicable.  
As service connection is not in effect for degenerative disc 
disease, 38 C.F.R. § 4.71a, Diagnostic Code 5293 is not 
applicable.  (As noted in the introduction, medical evidence 
received in September 2004 raises a claim of secondary 
service connection for degenerative disc disease of the 
lumbar spine, which is intertwined with the issue of a higher 
rating for the veteran's service-connected lumbosacral train 
after September 25, 2003 and is addressed in the remand 
below.)  This case was remanded for a medical opinion to 
differentiate between all symptoms and functional impairment 
due to the service-connected lumbosacral strain from any 
impairment attributable to nonservice-connected back 
disability, to include the disc disease/herniated nucleus 
pulposus.  The purpose of that remand was met and in 
reviewing the additional medical evidence, the Board finds 
that the examiner concluded, in essence, that no such 
distinction can be made.  Thus, while the veteran clearly has 
a history of a post-service herniated nucleus pulposus or 
ruptured disc, and service connection is not currently in 
effect for degenerative disc disease of the lumbar spine, in 
view of the recent VA opinion, the Board must consider all 
abnormal low back symptoms in determining the appropriate 
rating for the veteran's low back disability.   

The VA examination report of May 2003 noted that leg pain 
associated with flare-ups of the veteran's low back condition 
was more likely due to the nonservice-connected disability 
than the service-connected disability.  However, ultimately 
the examiner noted that it was impossible to distinguish 
between what limitations were attributable to his service-
connected lumbar strain and which are attributable to his 
herniated disc and disc disease.  The examiner found it at 
least as likely as not that a significant percentage of the 
veteran's pain was related to his original service injury as 
the veteran had not had periods of being completely free of 
back pain since the original injury.  

Thereafter, in December 2003 a different VA examiner 
concluded that although the veteran's complaints at the time 
of the examination could not be solely associated with the 
service injury, he could not distinguish what part of the 
veteran's limitations and symptoms were related to the 
service-connected disability and the nonservice-connected 
disabilities.  Accordingly, as two VA medical opinions agree 
that it is not possible to separate the effects of the 
nonservice-connected condition from those of the service-
connected condition the veteran's symptoms are attributed to 
the service-connected condition.  

After having carefully considered the matter, the Board has 
reached the conclusion, based on the veteran's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology, the most favorable and appropriate diagnostic 
code for rating the veteran's low back disability prior to 
September 26, 2003 is 5292 (effective before September 26, 
2003), based on limitation of motion of the lumbar spine.  
The April 2000 VA spine examination revealed forward flexion 
of the lumbar spine was limited to 30 degrees of flexion, no 
extension, and 10 degrees of left and right-sided bending, 
and was receiving pain management treatment.   Subsequent VA 
examinations from October 2002, May 2003 and December 2003 
showed a decrease in the veteran's limitation of motion of 
the lumbar spine.  Most recently, a private medical physician 
reported findings in September 2004 that the veteran was 
unable to flex the spine more than 15 to 20 degrees as a 
result of his service-connected injury.  These findings are 
consistent with severe limitation of motion of the lumbar 
spine, which supports a 40 percent rating under 38 C.F.R.  § 
4.71a, Code 5292.      

A 40 percent evaluation is the maximum rating for lumbosacral 
strain under Diagnostic Code 5295.  An evaluation of 
arthritis due to degenerative changes essentially is based 
upon limitation of motion.  The Board already has taken into 
consideration limitation of motion in this decision and has 
increased the rating to reflect limited motion, as well as 
pain.  Accordingly, no additional, separate evaluation for 
arthritis as a result of the service-connected lumbosacral 
strain is warranted.  Although higher evaluations are 
provided under 38 C.F.R. § 4.71a, Diagnostic Codes 5286 and 
5289 (2003) for ankylosis of the spine, these Diagnostic 
Codes are not applicable to this case.  Ankylosis is the 
immobility and consolidation of a joint.  Lewis v. Derwinski, 
3 Vet. App. 259 (1992).  An evaluation in excess of 40 
percent for the veteran's disability is not warranted under 
these codes because the veteran's service-connected 
disability has not been shown to result in ankylosis.

The Board recognizes the veteran's reports of low back pain.  
When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. §§ 4.40, 4.45 allow for consideration of functional 
loss due to pain, flare-ups of pain, weakness, excess 
fatigability and incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, the veteran's low back disability 
was manifested by severe limitation of motion of the lumbar 
spine prior to September 26, 2003, which supports the maximum 
rating of 40 percent rating under Diagnostic Code 5292.  
Where a veteran is at the maximum for limitation of motion, 
these provisions do not apply.  See Johnston v. Brown, 10 
Vet. App. 80 (1997).  There is no competent evidence of 
ankylosis to consider application of Diagnostic Codes 5286 or 
5289.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) 
(citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 
1988) (ankylosis refers to immobility and consolidation of a 
joint due to disease, injury, or surgical procedure).  Cf. 38 
C.F.R. § 4.71a, Schedule of ratings-musculoskeletal system, 
NOTE 5 (2003) (fixation of a spinal segment in neutral 
position (zero degrees) represents favorable ankylosis).  

The Board finds that consideration of a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1) prior to 
September 26, 2003, is not warranted.  The Board does not 
have the authority to assign an extraschedular rating in the 
first instance, and under the circumstances of the present 
case there is no basis for the Board to refer the case to 
designated VA officials for consideration of an 
extraschedular rating.  Bagwell v.  Brown, 9 Vet.  App.  337 
(1996).  The veteran's low back disability does not present 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  38 
C.F.R.  § 3.321(b)(1).  The degree to which the veteran's low 
back disability impairs him industrially has been adequately 
contemplated in the percentage schedular evaluation granted 
as the result of this decision for that disability (see 38 
C.F.R.  §§ 3.321(a), 4.1), and referral of the case for 
consideration of an extraschedular evaluation prior to 
September 26, 2003 is not warranted.

In view of the foregoing, the Board finds that the veteran is 
entitled to an increased rating to 40 percent for his low 
back disability prior to September 26, 2003.  As the 
preponderance of the evidence is against a rating in excess 
of 40 percent during the first rating period at issue, the 
benefit of the doubt doctrine is not for application to this 
aspect of the claim.  See generally Gilbert v.  Derwinski, 1 
Vet.  App.  49 (1990); Ortiz v.  Principi, 274 F.  3d 1361 
(Fed.  Cir.  2001).


ORDER

An increased rating to 40 percent for lumbosacral sprain, 
from March 1, 1997 to September 25, 2003, is granted, subject 
to regulations governing the award of monetary benefits.




REMAND

In view of the Board's decision above, the remaining issue on 
appeal is entitlement to a rating in excess of 40 percent for 
the veteran's service-connected low back disability after 
September 25, 2003.  In addition to the 2003 VA examination 
reports summarized in the above decision, the relevant 
evidence includes a June 2004 private post-service medical 
report, which described the veteran as having less than 30 
degrees of forward tilt, extension was approximately 15 
degrees maximum but requiring physical support when leaning 
backwards.  There was also increased weakness of dorsiflexion 
and inversion of his right foot, consistent with an L5 nerve 
root distribution.  His EMG showed acute motor axon 
degeneration in that distribution and would be consistent 
with progression of a right L5 radiculopathy.  The private 
physician opined that, since the veteran's examination 
results were more severe than the findings of the VA 
examination report of December 2003, the veteran was entitled 
to an increased rating.  

In September 2004, the same private physician who submitted 
the June 2004 report, concluded that the veteran was unable 
to flex the spine more than 15 to 20 degrees as a result of 
his service-connected injury.  The physician found that the 
veteran suffered from extreme weakness in the distribution of 
the right fifth lumbar nerve root with approximately 2/5 
power with dorsiflexion of the right foot, 3/5 of inversion 
and had a functional right foot drop.  The private physician 
further opined that progression of the right fifth lumbar 
radiculopathy was related to the service injury.  The 
physician also concluded that the veteran's nonservice-
connected lumbar disc disease probably developed as a 
consequence of the service injury.  There is no evidence that 
the private physician reviewed the veteran's service medical 
records.  

The Board finds that the latter medical statement raises a 
claim of secondary service connection for degenerative disc 
disease of the lumbar spine with severe right fifth lumbar 
radiculopathy and a functional right foot drop, which is 
inextricably intertwined with the claim that remains on 
appeal, entitlement to a rating in excess of 40 percent for 
the veteran's service-connected low back disability after 
September 25, 2003.  See, e.g., Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996) (discussing the concept of "inextricably 
intertwined" claims).  The fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed.  Thus, the RO must address this matter.  Under 
these circumstances, the Board finds that a medical 
examination that includes an opinion addressing the question 
of whether the veteran's service-connected low back strain 
caused or aggravated his degenerative disc disease of the 
lumbar spine is warranted. 38 U.S.C.A. § 5103A(D); 38 C.F.R. 
§§ 3.159(c)(4),3.310(a); Allen v. Brown, 7 Vet. App. 439 
(1995).

The RO must also assure compliance with the applicable 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA).

Accordingly, this issue is REMANDED for the following 
development:

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim, of the impact of 
the notification requirements on the 
claim. The veteran should further be 
requested to submit all evidence in his 
possession that pertains to his claim.

2.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for his low back disability 
since September 2003.  After securing the 
necessary releases, all such records that 
are not already in the claims folder 
should be obtained.

3.  The veteran should then be afforded 
VA neurological and orthopedic 
examinations for the purpose of 
determining the etiology and severity of 
any degenerative disc disease that may be 
present and the current severity of his 
service-connected lumbosacral strain.  
The claims file should be made available 
to and reviewed by the examiner.  
Following a review of the claims file, 
the medical history, clinical evaluation, 
and any tests that are deemed necessary, 
the examiner should opine whether it is 
at least as likely as not (50 percent or 
more likelihood) that any degenerative 
disc disease of the lumbar spine and 
lumbar radiculopathy with right foot drop 
that may be present was caused or 
aggravated (worsening of underlying 
condition versus temporary flare-ups of 
symptoms) by the veteran's service- 
connected lumbosacral strain.  The 
clinician should also address the issue 
of the extent and duration of any periods 
of incapacitation caused by degenerative 
disc disease of the lumbar spine.  The 
clinician should be asked to provide a 
rationale for any opinion expressed.

The orthopedic examination should include 
complete range of motion studies for the 
lumbar spine.  The examiner should also 
opine whether it is at least as likely as 
not (50 percent or more likelihood) that 
the veteran has any additional loss of 
function of the low back due to pain or 
flare-ups of pain, supported by adequate 
pathology; and whether it is at least as 
likely as not the veteran has any 
additional functional loss due to 
weakened movement, excess fatigability or 
incoordination.  Such determinations 
should be expressed, if feasible, in 
terms of additional loss of range of 
motion.  If the examiner finds it 
impossible to provide any part of the 
requested opinion without resort to pure 
speculation, he or she should so 
indicate.  

4.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should adjudicate the intertwined claim 
of secondary service connection for 
degenerative disc disease of the lumbar 
spine and the issue of a rating in excess 
of 40 percent for the veteran's service-
connected low back disability, with 
consideration of all of the applicable 
rating criteria, to include those 
effective September 23, 2002, amending 
Diagnostic Code 5293 relating to 
intervertebral disc syndrome (67 Fed. 
Reg. 54345-49), if applicable, the 
regulations pertaining to the evaluation 
of spinal disabilities amended effective 
September 26, 2003 (see Fed. Reg. 51454- 
51456 (Aug.  27, 2003)), and the evidence 
obtained since the last Supplemental 
Statement of the Case (SSOC) was issued.

6.  If any of the benefits requested on 
appeal is not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the last SSOC 
was issued, and all of the applicable 
rating criteria.  A reasonable period of 
time for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	R.  F.  WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


